DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1 and 3-16 are currently pending. Claims 1 and 5 have been amended. Claims 10-16 have been added. The claims have been amended to overcome the 35 U.S.C. 112(a) rejection and the 35 U.S.C. 112(b) rejections set forth in the Non-Final Office Action mailed 13 July 2021.
Claim Objections
Claim 9 is objected to because of the following informalities: “the ABTT terminus” in line 2 of claim 9 should read “the at least one of the ABTT terminuses”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), 
Claim 1 recites “a temperature modification device positioned and configured to apply heat only to at least one of the ABTT terminuses or to remove heat only from the at least one of the ABTT terminuses in response to the determination of the condition wherein the condition is determined from a magnitude and a direction of a temperature gradient between the left and the right ABTT terminuses” (emphasis added) in lines 10-14. The specification does not provide support for this as there is no recitation for “a magnitude and a direction of a temperature gradient between the left and the right ABTT terminuses.” [0305] of the filed specification, as mentioned by the Applicant in the Remarks filed 04 January 2022, merely recites that right or left dominance influences the temperature of the ABSTT terminus and that the apparatus can include an input to enter information regarding the dominant side but does not mention anything about the magnitude or direction of a temperature gradient.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu ‘605 (US Pub No. 2009/0105605 – previously cited) in view of Boczan ‘578 (US Patent No. 5,664,578).
Regarding claim 1, Abreu ’605 teaches an apparatus for modifying a temperature of a brain, the apparatus comprising:
a pair of temperature sensors, each one of the pair of temperature sensors positioned and configured to measure a temperature of a respective one of a left and a right Abreu brain thermal tunnel (ABTT) terminus located between an eyebrow and an eye, and each one of the pair of temperature sensors configured to transmit (via transmitter 234, 252, 264, 278, 288, 310, 332, 370, 372, 398, 472) temperature signals representative of the temperature of the respective ABTT terminus (Figs. 22A-34, 54B sensors 202, 240, 260, 270, 299, 300, 308, 316, 350, 356, 396, 401, 710);
a processor configured to receive the temperature signals from the temperature sensors, to analyze the temperature signals, and to determine a condition from the temperature signals (Figs. 22A-34 receiving unit 238, processor 241, processing device 286, 344, computer 1526 and [0655], [0680]); and
a temperature modification device positioned and configured to apply heat only to at least one of the ABTT terminuses or to remove heat only from the at least one of the ABTT terminuses (Fig. 60A dual BTT thermal pad or BTT cold/hot pack 790 and [0611]-[0615], Fig. 66 bags 872, 874 and [0629]; It is noted that the BTT thermal pad can also be any device for heating or overheating or for cooling, including electrical, chips, semiconductor, polymers, and the like known in the art, as mentioned in [0621]), wherein the condition is determined from a temperature gradient between the left and right of the ABTT terminuses ([0680]; significant differences between the left and right BTT can indicate a pathological central nervous system condition).
Abreu ‘605 teaches all of the elements of the current invention as mentioned above except for a temperature modification device positioned and configured to apply heat only to at least one ABTT 
Boczan ‘578 teaches an instrument for sensing a condition of a person, such as fatigue, by measuring a first temperature using a first temperature sensor and a second temperature using a second temperature sensor. A comparator is connected to the first and second temperature sensors for generating a temperature signal for representing a temperature difference between the first and second temperatures (Abstract). The temperatures are taken at two different parts of the person, the inner canthus and the temple or bridge of the spectacle (Column 2 Lines 58-63). When calculating the difference in temperature, it is inherently indicative that the magnitude and direction a temperature gradient. Magnitude is merely a number, or a temperature reading. Direction may be when the calculated temperature difference is either positive or negative. For example, a left-right comparison resulting in -15 degrees Fahrenheit would be indicative of a left side being 15 degrees Fahrenheit colder.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the temperature modification device of Abreu ‘605 to include applying heat only to at least one of the ABTT terminuses or to removing heat only from at least one of the ABTT terminuses in response to the determination of the condition wherein the condition is determined from a magnitude and a direction of a temperature gradient between the left and the right ABTT terminuses, until a predetermined temperature of the human body is measured at the at least one 
Regarding claim 9, Abreu ‘605 teaches wherein each of the temperature sensors is sized and dimensioned to interface with the ABTT terminus ([0061]).
Regarding claim 10, Abreu ‘605, as modified by Boczan ‘578, teaches an apparatus for modifying a temperature of a brain, the apparatus comprising: the recited elements.
Claims 3, 4, 6-8, 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu ‘605 in view of Boczan ‘578, as applied to claim 1, further in view of Gibbs et al. ‘526 (US Patent No. 5,871,526 – previously cited).
Regarding claims 3, 4, 6-8, Abreu ‘605 in view of Boczan ‘578 teaches all of the elements of the current invention as mentioned above except for:
wherein the predetermined temperature is at least 37.5 degrees Celsius (claim 3);
wherein the predetermined period is at least ten minutes (claim 4);
wherein the predetermined temperature is 37.2 degrees Celsius and the predetermined period is greater than or equal to 10 seconds (claim 6);
wherein the predetermined temperature is less than or equal to 36.2 degrees Celsius and the predetermined period is at least two minutes (claim 7); and
wherein the predetermined temperature is less than or equal to 36.0 degrees Celsius and the predetermined period is at least two minutes (claim 8).
Gibbs et al. ‘526 teaches a temperature control unit that allows a doctor and other professionals to preset the temperature control unit for any temperature, any number of cycles, and any length of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Abreu ‘605 in view of Boczan ‘578 to include setting the predetermined temperature and predetermined period to any value as Gibbs et al. ‘526 teaches that it would be a matter of routine optimization to choose the predetermined temperature and predetermined period (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claims 11, 12, and 14-16, Abreu ‘605 in view of Boczan ‘578 teaches all of the elements of the current invention as mentioned above except for:
wherein the predetermined temperature is at least 37.5 degrees Celsius (claim 11);
wherein the predetermined period is at least ten minutes (claim 12);
wherein the predetermined temperature is 37.2 degrees Celsius and the predetermined period is greater than or equal to 10 seconds (claim 14);
wherein the predetermined temperature is less than or equal to 36.2 degrees Celsius and the predetermined period is at least two minutes (claim 15); and
wherein the predetermined temperature is less than or equal to 36.0 degrees Celsius and the predetermined period is at least two minutes (claim 16).
Gibbs et al. ‘526 teaches a temperature control unit that allows a doctor and other professionals to preset the temperature control unit for any temperature, any number of cycles, and any length of time for a patient (Column 12 Line 65 – Column 13 Line 20) based on the patient’s needs (Column 7 Lines 34-46).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Abreu ‘605 in view of Boczan ‘578, as applied to claim 1, further in view of Fraden ‘564 (US Pub No. 2007/0100564).
Regarding claim 5, Abreu ‘605 in view of Boczan ‘576, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the predetermined temperature is determined from a baseline temperature measured at the at least one ABTT terminuses by the respective one of the temperatures.
	Fraden ‘564 teaches a second temperature sensor that measures the temperature of the skin of a user. The second temperature sensor detects a reference temperature represented by at least a second signal ([0013]) which would aid in providing a practical way to compute a core temperature ([0040]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined temperature of Abreu ‘605 in view of Boczan ‘576, as applied to claim 1, to include being determined from a baseline temperature measured at the at least one ABTT terminuses by the respective one of the temperatures as Fraden ‘564 teaches that this will aid in providing a practical way to computer a core temperature of a user.
Regarding claim 13, Abreu ‘605 in view of Boczan ‘576, as applied to claim 1, teaches all of the elements of the current invention as mentioned above except for wherein the predetermined temperature is determined from a baseline temperature.
	Fraden ‘564 teaches a second temperature sensor that measures the temperature of the skin of a user. The second temperature sensor detects a reference temperature represented by at least a second signal ([0013]) which would aid in providing a practical way to compute a core temperature ([0040]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the predetermined temperature of Abreu ‘605 in view of Boczan ‘576, as applied to claim 1, to include being determined from a baseline temperature as Fraden ‘564 teaches that this will aid in providing a practical way to computer a core temperature of a user.
Response to Arguments
Examiner agrees with Applicant’s arguments regarding the 35 U.S.C. 112(b) rejection for “heat removal.” As such, the rejection has been withdrawn.
Applicant argues that the combination of Abreu ‘605 and Gibbs et al. ‘526 is hindsight construction. Although Examiner does not agree with this statement, Examiner has updated the search according to the amendments of the claim. Neither Abreu ‘605 or Gibbs et al. ‘526 does not teach a condition being determined from a magnitude and a direction of a temperature gradient. As such, the rejection has been withdrawn. However, upon further consideration, it was found that Boczan ‘576 teaches this limitation. As such, the independent claims are now rejected under 35 U.S.C. 103 over Abreu ‘605 in view of Boczan ‘576.
Applicant argues that there is a precise combination of temperature of time for application to the ABTT terminuses and that the use of In re Aller is inappropriate. Examiner respectfully disagrees as Gibbs et al. ‘526 teaches a temperature control unit that allows a doctor and other professionals to 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791